DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 27-38 filed on August 20, 2021 are pending, claims 27, 29, 31, 33, 35 and 37 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 and May 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant's arguments, see pg. 6-7, filed August 20, 2021, with respect to the rejection(s) of claim(s) 27 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Baldemair in view of Samsung does not disclose synchronization signal block parameter. Baldemair discloses as function of the UCI size the coding gain depends on the information block size and different types of reference signaling may be considered, e.g. per taining uplink, downlink or sidelink, cell-specific (in particular, cell-wide, e.g., CRS) or device or user specific (addressed to a specific 
Specification
The disclosure is objected to because of the following informalities: specification recites "The PTPS configuration parameter" in line 5 pg. 12, should read "The PTRS configuration parameter". Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US 2020/0045689 A1, hereinafter "Baldemair") in view of Samsung (3GPP TSG RAN WG1 NR Ad-Hoc#2, R1-1710650, Qingdao, P.R. China 27th – 30th June 2017, hereinafter "Samsung").
Regarding claim 27, Baldemair discloses a method for wireless communication, comprising:
synchronization signal block parameter (Baldemair, [0047, 56] UE may receive DCI message may include properties could be on or a combination of code rate, modulation order, time domain allocation, frequency domain allocation, numerology, cyclic prefix, TBS size, waveform, carrier, bandwidth part, number of layers, QCL information and potentially together with other properties not listed here, reference singling may be signaling comprising one or more reference symbols or structures, demodulation-related and/or signal strength related, e.g. power-related or energy-related or amplitude-related ( e.g., SRS or pilot signaling) and/or phase-related, etc code rate could be defined as function of the UCI size since even for one encoder the coding gain depends on the information block size (i.e. synchronization signal block parameter) );
transmitting, from the base station to the terminal, a Downlink Control Information message that includes a selection indication indicating a set of parameter values in the Y sets of parameter values for a data transmission (Baldemair, [0047-48] base station may transmit DCI message based on the determined transmission properties).
Baldemair discloses selecting, by the base station Y set of parameter values but does not explicitly disclose wherein X > Y > 1. Samsung from the same field of endeavor discloses selecting, by the base station, Y sets of parameter values from the X sets of parameter values, wherein X > Y > 1 (Samsung, pg. 1-2 Define at least two sets of transmission parameters, QCL parameter set configuration: In NR, QCL information is used not only for estimation of channel parameters such as average delay, delay spread and Doppler spread, but also for estimation of spatial Rx parameters CSI-RS port group, a CSI-RS resource and a CSI-RS resource set can be configured semi-statically). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Baldemair and transmission parameter sets disclosed by Samsung with a motivation to make this modification in order to provide dynamic configuration of transmission parameters (Samsung, pg. 1).
Regarding claim 28, Baldemair further discloses wherein the at least two transmission parameters further comprise a bandwidth part (BWP) parameter (Baldemair, [0047] DCI message may include properties could be on or a combination of bandwidth part, number of layers, QCL information and potentially together with other properties not listed here).
Regarding claim 29, Baldemair discloses a method for wireless communication, comprising: 
receiving, by a terminal from a base station, a Radio Resource Control (RRC) message that includes X sets of parameter values jointly encoding at least two types of transmission parameters, wherein the at least two types of transmission parameters comprise a quasi-colocation (QCL) parameter and a synchronization signal block parameter (Baldemair, [0047, 56] UE may receive DCI message may include properties could be on or a combination of code rate, modulation order, time domain allocation, frequency domain allocation, numerology, cyclic prefix, TBS size, waveform, carrier, bandwidth part, number of layers, QCL information and potentially together with other properties not listed here, reference singling may be signaling comprising one or more reference symbols or structures, demodulation-related and/or signal strength related, e.g. power-related or energy-related or amplitude-related ( e.g., SRS or pilot signaling) and/or phase-related, etc code rate could be defined as function of the UCI size since even for one encoder the coding gain depends on the information block size (i.e. synchronization signal block parameter) ) ; and
performing, by the terminal, the data transmission according to the selection indication (Baldemair, [0047-48] UE may  transmit PUCCH based on DCI message based on the determined transmission properties).
Baldemair discloses receiving, by the terminal from the base station, a Downlink Control Information (DCI) message that includes a selection indication indicating a set of parameter values in Y sets of parameter values for a data transmission but does not explicitly disclose wherein the Y sets of parameter values are selected from the X sets of parameter values and wherein X > Y > 1. 
Samsung from the same filed of endeavor discloses receiving, by the terminal from the base station, a Downlink Control Information (DCI) message that includes a selection indication indicating a set of parameter values in Y sets of parameter values for a data transmission, wherein the Y sets of parameter values are selected from the X sets of parameter values and wherein X > Y > 1 (Samsung, pg. 1-2 Define at least two sets of transmission parameters, QCL parameter set configuration: In NR, QCL information is used not only for estimation of channel parameters such as average delay, delay spread and Doppler spread, but also for estimation of spatial Rx parameters CSI-RS port group, a CSI-RS resource and a CSI-RS resource set can be configured semi-statically).
Regarding claim 30, Baldemair further discloses wherein the at least two transmission parameters further comprise a bandwidth part (BWP) parameter (Baldemair, [0047] DCI message may include properties could be on or a combination of bandwidth part, number of layers, QCL information and potentially together with other properties not listed here).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Baldemair and transmission parameter sets disclosed by Samsung with a motivation to make this modification in order to provide dynamic configuration of transmission parameters (Samsung, pg. 1).
Regarding claims 31-34, these claims recite "a communication device" (Baldemair, Fig. 4 UE, Fig. 5 network node)  that disclose similar steps as recited by the method of claims 27-30, thus are rejected with the same rationale applied against claims 27-30 as presented above.
Regarding claims 35-38, these claims recite "a non-transitory storage medium having code stored thereon, the code upon execution by a processor" (Baldemair, [0062] Processing circuitry may comprise one or more processors and/or controllers and/or ASICs (Application Specific Integrated Circuitry) and/or FPGAs (Field Programmable Gate Array), or similar. It may be considered that processing circuitry .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415